Case 7:20- “m- -01892 Document1 Filed on 09/18/20 in TXSD Page 1 of 2

United States District Court

_ Southern District Of Texas
AO 91 (Rev. 11/11) Criminal Complaint FILED

UNITED STATES DISTRICT COURT SEP 18 2020

for the David J. Bradley, Clerk
Southern District of Texas

 

 

 

 

United States of America )
v.
 nseno, AA 2O- 1892-M
Lorenzo Contreras Jr. (1983/USA) ) .
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 18, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 952 Illegal Importation of a Controlled Substance / Approximately 12.84

Kilograms of Methamphetamine, a Schedule II Controlled Substance.

21 USC § 963 Conspiracy to Illegally Import a Controlled Substance / Approximately 12.84
Kilograms of Methamphetamine, a Schedule !I Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

/s/ Nicholas C. Stott
Complaint authorized by: AUSA Roberto Lopez Complainant’s signature

 

Nicholas C. Stott, HSI Special Agent

Printed name and title

 

Submitted by reliable electronic means, sworn to
and attested to telephonically per Fed. R. Cr. 4.1,
and probable cause found on:

c
va, Glee [ze2© CA!3% pH LL
WA Judge’s signature
McAllen, Texas U.S. agistrate Judge J. Scott Hacker

City and state: f

 

Printed name and title
I

Case 7:20-mj-01892 Document 1 Filed on 09/18/20 in TXSD_ Page 2 of 2

Attachment “A”

I, Nicholas C. Stott, am a Special Agent of the United States Homeland Security Investigations
(HSD and have knowledge of the following facts. The facts related in this attachment do not reflect
the totality of information known to me or other agents/officers, merely the amount needed to
establish probable cause. I do not rely upon facts not set forth herein in reaching my conclusion
that a complaint should be issued, nor do I request that this Court rely upon any facts not set forth
herein in reviewing this attachment in support of the complaint.

1.

On September 18, 2020, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
received a request for investigative assistance from the U.S. Customs and Border Protection
(CBP) Office of Field Operations (OFO) at the Hidalgo Port of Entry (POE) in Hidalgo, Texas.
CBP Officers (CBPOs) detained Lorenzo Contreras Jr. (hereinafter CONTRERAS), a citizen
of the United States, the driver, sole occupant and registered owner of the vehicle, while
attempting to enter the U.S. with approximately 12.84 kilograms (kg) of methamphetamine
concealed within the rear quarter panels of the vehicle.

During primary inbound inspection, CBP Officers (CBPOs) obtained a negative oral
declaration for fruits, food, alcohol, tobacco, drugs, weapons and currency over $10,000.00.
from CONTRERAS. CBPOs referred CONTRERAS and the vehicle to secondary inspection
for an intensive examination.

During secondary inspection, the vehicle was X-rayed, revealing anomalies in the rear quarter
panel area of the vehicle.

A physical search of the vehicle was conducted, and 23 cellophane and vacuum sealed
packages, weighing approximately 12.84 kilograms, were discovered concealed within the rear
quarter panel of the vehicle. CBPOs field tested the substance inside the packages which was
presumptive positive for the properties and characteristics of methamphetamine.

Homeland Security Investigations (HSI), Special Agents (SA) responded to the Hidalgo POE
to assist in the investigation. HSI SAs interviewed CONTRERAS who, after providing several
inconsistent and admittedly false statements, stated he was hired by an unknown person in
Mexico and to be paid $500.00 USD to transport what. he was told to be United States.currency
from the United States into Mexico. CONTRERAS stated he had also made several previous
trips into the United States on behalf of the smuggling organization, allegedly for the purpose
of smuggling currency into Mexico. A search of CONTRERAS?’ cellular telephone located -
communications with identified drug traffickers regarding CONTRERAS’ travel itinerary.
